    Case: 1:18-cv-03385 Document #: 110 Filed: 06/09/21 Page 1 of 2 PageID #:513




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 TOMMY R. ORTIZ, an individual,

                                        Plaintiff,

                        v.

 WILLIAM EPPERSON, an individual,
 THOMAS ZUBIK, an individual, RHAVEN
 BARTEE, an individual, BRENDA LEE, an                     Case No. 18 CV 3385
 individual, JANE DOE-MENTAL HEALTH
 TECHNICIAN, an individual, SAMANTHA                       Hon. Edmond E. Chang
 MCDORMAN, an individual, NATHAN
 BOYD, an individual, RALPH CARTER, an
 individual, ALFREDA FLETCHER, an
 individual, LADONALD SCOTT, an
 individual, MICHELLE SANTOS, an
 individual, JOHN DOE-SECURITY GUARD
 1, an individual, and JOHN DOE-SECURITY
 GUARD 2, an individual,

                                     Defendants.

             DHS DEFENDANTS’ UNOPPOSED MOTION FOR
AN EXTENSION OF TIME TO SERVE INITIAL WRITTEN DISCOVERY REQUESTS

       Defendants William Epperson, Thomas Zubik, Samantha McDorman, Nathan Boyd, Ralph

Carter, Alfreda Fletcher, LaDonald Scott, and Michelle Santos (collectively “DHS Defendants”)

by and through their attorney, Kwame Raoul, Attorney General of the State of Illinois, and

pursuant to Federal Rule of Civil Procedure 6(b), respectfully requests that this Court extend the

time for the parties to serve initial written discovery requests until June 24, 2021. In support of

this unopposed motion, DHS Defendants state as follows:


       1.      The Court granted the parties until June 10, 2021 to serve initial written discovery.

       2.      Lead counsel for the DHS Defendants recently went on leave and undersigned

counsel has been assigned to represent the DHS Defendants in her absence.
    Case: 1:18-cv-03385 Document #: 110 Filed: 06/09/21 Page 2 of 2 PageID #:514




       3.      Undersigned counsel who was recently assigned to this case requires additional

time to prepare and serve initial written discovery requests. Plaintiff’s counsel also requires an

additional week to serve initial written discovery

       4.      Accordingly, defense counsel requests an extension of time of two weeks, until

June 24, 2021, for the parties to serve initial written discovery requests.

       5.      This motion is not filed in bad faith, for purposes of undue delay, or for any other

improper purpose. This is the DHS Defendants’ first request for an extension of time to serve

initial written discovery requests.

       6.      The undersigned attorney contacted Plaintiff’s counsel about this request for an

extension of time, and Plaintiff’s counsel does not object to this request.

       Wherefore, the DHS Defendants respectfully request that this Court extend the time for the

parties to serve initial written discovery requests to June 24, 2021.


Dated: June 9, 2021

                                                       Respectfully submitted,

KWAME RAOUL                                            /s/ Hal Dworkin
Attorney General                                       HAL B. DWORKIN
State of Illinois                                      Assistant Attorney General
                                                       Office of the Illinois Attorney General
                                                       100 W. Randolph Street, 13th Floor
                                                       Chicago, Illinois 60601
                                                       (312) 814-5159
                                                       Hal.Dworkin@illinois.gov




                                                  2
